DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to independent claims 1 and 8, in the closest prior art, Ozaki (US 2005/0107722) in view of Westbrook (US 2010/0240982) teaches all of the claimed subject matter (see non-final rejection mailed 10/22/2021, pg. 3-5) except for wherein the comparison is between a waveform, among the plurality of detected waveforms, having a largest amplitude and the plurality of types of referential waveforms stored beforehand, and wherein when the waveform having the largest amplitude matches or resembles one of the plurality of types of referential waveforms, the controller is configured to determine that the respiratory condition of the subject is one of the plurality of types of respiratory conditions denoted by the one of the plurality of types of referential waveforms that matches or resembles the waveform having the largest amplitude.
Seeing that the prior art does not suggest the limitations highlighted above, the invention as a whole is novel and non-obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakata et al. (US 2014/0194793) discloses systems and methods for non-contact multiparameter vital signs monitoring, apnea therapy, apnea diagnosis, snore therapy (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792